Title: To Alexander Hamilton from John Steele, 30 April [1793]
From: Steele, John
To: Hamilton, Alexander


Salisbury [North Carolina] April 30th. [1793]
My dear sir,
This morning Mr. Genet the French Minister set out from this place for Philada. His route is by Richmond thence to Mont Vernon, where he hopes to see the President. It will require 18 or 20 days for him to reach Philada. tho: he professes, and really seems to be in haste. You have heard much of this Citizen no doubt, and therefore any thing of him from me will seem superfluous; but as I am writing of the man that we are all affraid of, permit me to say, that he has a good person, fine ruddy complection, quite active and seems always in a bustle, more like a busy man than a man of business. A French man in his manners, he announces himself in all companies as the Minister of the Republic &ca. talks freely of his Commission, and like most Europeans seems to have adopted mistaken notions of the penetration, and knowledge of the people of the United States. He is, or affects to be, highly gratified by the affectionate treatment he has thus far experienced from the Americans, except of Charleston where an insult was offered to a French seaman which he attributes to the Merchants, who seem in his opinion almost wholly attachd to the Brittish. The Minister, notwithstanding his good nature, spoke angrily of this insult, and for a moment deviated from his system which is I think, to laugh us into the war if he can. The best informed men in this State, who are wholly disinterested continue uneasey, from an aprehension that our political connection with France, and our commercial intercourse with England will place the United States in a delicate, if not a dangerous situation during the war. My own mind has been at ease since the communication which you were pleased to make to me of your sentiments of that subject in Philada. This conversation having been confidential, I have never considered myself at liberty to repeat any part of it, but I have often said, on proper occasions, that the friends to Neutrality, & peace would find in the Secty. of The Treasury, an able and zealous friend. In short the best men in this country rely chiefly upon your talents, and disposition to avoid the rocks which lie upon the right hand, and upon the left, ready to dash our young government to pieces upon the least unskilfull pilotage.
This part of the country affords nothing worth your attention, except the prospect of plentiful harvests, and good share of political contentment. Those who have usually been most clamourous, are now in Congress, where you may be assured, they can do less evil than at home. With these honorable Citizens I am perfectly acquainted, and cou’d give you a more certain description of their characters, than of the illustrious Republican who occupies a considerable space in this letter. But you will know them soon enough.
Perhaps I may say a word, or two of each of the new Ones, sometimes before next December, as it is certainly important that a man in your situation should know what sort of Materials he has the misfortune to work with.
Commend me to the remembrance of Mrs. Hamilton, and believe me to be
With perfect respect   Your most humble servt.
Jno. Steele
